DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3--24 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al (U.S. PGPub # 2015/0323696) in view of Barbera et al (U.S. PGPub # 2002/0020559) & Lee et al (U.S. PGPub # 2019/0097321).
Regarding Independent Claim 1, Cole teaches:
A method comprising: 
advancing a beacon (Paragraphs 0002 & 0028-0032. Fig. 1 Elements 30, 32 & 34.) through an underground environment (Fig. 1 Element 12 wherein a borehole is a hole drilled into the ground.), the beacon being disposed on a drill string (Fig. 1 Element 16 & paragraph 0026.); 
emitting a magnetic field from the beacon (Paragraphs 0028 & 0030-0032 wherein a magnetic dipole field is disclosed. Fig. 1 Elements 32, the transmitter that “comprises a dipole antenna that emits a magnetic dipole field.”); 
placing an antenna arrangement comprising a first, second, third and fourth conductive loop within the magnetic field (Paragraphs 0003-0005 & 0030-0035 wherein the emitted field surrounds the source coils. See Fig. 2 Elements 42 wherein each antenna arrangement has three coils, thus the system has nine coils in the antenna system.); 
moving the antenna arrangement to a first location (Fig. 1 Element 16 & paragraph 0026.) at which: 
the magnetic field measured (Fig. 1 Element 36.) relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop; and 
the magnetic field measured (Fig. 1 Element 36.) relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop.

    PNG
    media_image1.png
    249
    658
    media_image1.png
    Greyscale

If applicant does not accept the interpretation that Cole teaches a first, second, third and fourth conductive loop within the magnetic field as mapped above, then
Lee teaches a first, second, third and fourth conductive loop within the magnetic field (Fig. 26 Elements 2622, 2610, 2621, & 2623.).

    PNG
    media_image2.png
    353
    443
    media_image2.png
    Greyscale

Cole does not explicitly teach:
the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop; and 
the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop.
Barbera teaches:
the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.”); and 
the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop and the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop because this allows one to determine null points and peak points.
Regarding Claim 3, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole and Barbera do not explicitly teach each of the first, second, third and fourth conductive loops are electrically independent of each of the others of the first, second, third and fourth conductive loops.
Cole teaches that each of the first, second, and third conductive loops are electrically independent of each of the others of the first, second, and third conductive loops. (See Fig. 2 Elements 42.).

    PNG
    media_image3.png
    426
    598
    media_image3.png
    Greyscale

Lee teaches a first, second, third and fourth conductive loop (Fig. 26 Elements 2622, 2610, 2621, & 2623.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lee to the teachings of Cole & Barbera such that each of the first, second, third and fourth conductive loops are electrically independent of each of the others of the first, second, third and fourth conductive loops because this allows one make independent measurements and reduce the possibility of system-wide errors.
Regarding Claim 4, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole teaches the first conductive loop has a center coinciding with a center of the second conductive loop (Fig. 4 Elements 54a-54c wherein all three loops share the same center.).

    PNG
    media_image4.png
    336
    430
    media_image4.png
    Greyscale

Regarding Claim 5, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole and Barbera do not explicitly teach the first conductive loop surrounds each of the second, third, and fourth conductive loops.
Lee teaches the first conductive loop surrounds each of the second, third, and fourth conductive loops (Fig. 26 Elements 2622, 2610, 2621, & 2623 wherein one loop encompasses all of the others.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lee to the teachings of Cole & Barbera such that the first conductive loop surrounds each of the second, third, and fourth conductive loops because this allows one make a compact and space-efficient magnetic sensor system.
Regarding Claim 6, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole does not explicitly teach moving the antenna arrangement to a second location at which: the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop; and the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop.
Barbera teaches moving the antenna arrangement to a second location at which: the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop; and the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that one would move the antenna arrangement to a second location at which: the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop; and the magnetic field measured relative to the third conductive loop is equal to the magnetic field measured relative to the fourth conductive loop because this allows one to determine null points and peak points.
Regarding Claim 7, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Barbera teaches marking the first location; and marking the second location (Paragraphs 0063-0067 wherein null points are identified.).
Regarding Claim 8, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole teaches measuring the magnetic field; and determining a depth of the beacon (Fig. 1 Elements 30, 32, 34, & 36.)
Barbera teaches moving the antenna arrangement between the first location and the second location until the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop at a third location; at the third location (Paragraphs 0063-0067 wherein the number of measurements made at different points is simply repeating an earlier process to gather more information.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that one would move the antenna arrangement between the first location and the second location until the magnetic field measured relative to the first conductive loop is equal to the magnetic field measured relative to the second conductive loop at a third location; at the third location because this allows one to better determine an exact position or to simply collect more data.
Regarding Independent Claim 15, Cole teaches:
A method comprising: 
emitting a magnetic field from an underground source at an underground location (Paragraphs 0028 & 0030-0032 wherein a magnetic dipole field is disclosed. Fig. 1 Elements 32, the transmitter that “comprises a dipole antenna that emits a magnetic dipole field.”); 
moving the antenna assembly (Fig. 1 Element 16 & paragraph 0026.) 
Cole does not explicitly teach:
providing an antenna assembly having a first, a second, a third, and a fourth conductive loop, each of the first, second, third and fourth conductive loops situated within a single plane and having a center, in which none of the planes of the four loops are parallel; and 
moving until a magnetic field measurement at the first conductive loop and a magnetic field measurement at the second conductive loop are balanced.
Lee teaches:
providing an antenna assembly having a first, a second, a third, and a fourth conductive loop, each of the first, second, third and fourth conductive loops situated within a single plane and having a center, in which none of the planes of the four loops are parallel (Fig. 26 Elements 2622, 2610, 2621, & 2623.); and 
Barbera teaches:
moving until a magnetic field measurement at the first conductive loop and a magnetic field measurement at the second conductive loop are balanced (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lee to the teachings of Cole such that one would provide an antenna assembly having a first, a second, a third, and a fourth conductive loop, each of the first, second, third and fourth conductive loops situated within a single plane and having a center, in which none of the planes of the four loops are parallel because this allows one make independent measurements and reduce the possibility of system-wide errors.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that one would move the antenna assembly until a magnetic field measurement at the first conductive loop and a magnetic field measurement at the second conductive loop are balanced because this allows one to better determine an exact position or to simply collect more data.
Regarding Claim 16, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole & Lee do not explicitly teach moving the antenna assembly until a magnetic field measurement at the third conductive loop and a magnetic field measurement at the fourth conductive loop are balanced while the magnetic field measurements at the first and second loops are concurrently balanced; and marking a first location when the magnetic field measurements are balanced.
Barbera teaches moving the antenna assembly until a magnetic field measurement at the third conductive loop and a magnetic field measurement at the fourth conductive loop are balanced while the magnetic field measurements at the first and second loops are concurrently balanced (Paragraphs 0063-0067.); and marking a first location when the magnetic field measurements are balanced (Paragraphs 0063-0067.).
This combination is obvious for the same reasons as addressed above in other claims.
Regarding Claim 17, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole & Lee do not explicitly teach magnetic field measurement of each of the first, second, third and fourth conductive loops are balanced at the first location.
Barbera teaches magnetic field measurement of each of the first, second, third and fourth conductive loops are balanced at the first location (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that the magnetic field measurement of each of the first, second, third and fourth conductive loops are balanced at the first location because this would allow one to define an arbitrary point in space to start making measurements that would better determine an exact position or to simply collect more data.
Regarding Claim 18, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole & Barbera do not explicitly teach that each of the centers of the first, second, third and fourth conductive loops coincide at the same point.
Lee teaches each of the centers of the first, second, third and fourth conductive loops coincide at the same point (Fig. 26 Elements 2622, 2610, 2621, & 2623.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lee to the teachings of Cole & Barbera such that each of the centers of the first, second, third and fourth conductive loops coincide at the same point because this allows one make a compact and space-efficient magnetic sensor system.
Regarding Claim 19, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole teaches that the planes of the first and second conductive loops are orthogonal (Fig. 4 Elements 54a-54c wherein all three loops are orthogonal to one another.).
Regarding Claim 20, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole & Lee do not explicitly teach from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced.
Barbera teaches from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced because this would allow one to define an arbitrary point in space to start making measurements that would better determine an exact position or to simply collect more data.
Regarding Claim 21, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole & Lee do not explicitly teach from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced.
Barbera teaches from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced (Paragraphs 0063-0067 wherein the “first and second antennas 72 and 74 register such equal signals inasmuch as the field lines bisect the angle between first and second antennas 72 and 74 at those points.” This can be done for any set of antennas and any number of antennas wherein the number is arbitrary.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Barbera to the teachings of Cole such that from the first location, moving the antenna assembly to a second location wherein the second location is characterized by: the magnetic field measurement at the first and second conductive loops being balanced; and the magnetic field measurements at the third and fourth conductive loops being balanced because this would allow one to define an arbitrary point in space to start making measurements that would better determine an exact position or to simply collect more data.
Regarding Claim 23, Cole, Lee, & Barbera teach all elements of claim 19, upon which this claim depends.
Cole teaches the step of advancing the underground source comprises advancing a drill string, wherein the underground source is disposed on the drill string (See Fig. 1 Elements 16, 30, 32, 34, & 36 & paragraphs 0026 & 0030-0035.).
Regarding Claim 24, Cole, Lee, & Barbera teach all elements of claim 15, upon which this claim depends.
Cole teaches each of the first, second, third and fourth conductive loops are disposed on printed circuit board (Fig. 5 Elements 56.).
Lee teaches the fourth conductive loop as addressed above.

Allowable Subject Matter
Claims 2 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 2, Cole and Barbera teach all elements of claim 1, upon which this claim depends.
Cole and Barbera do not explicitly teach the first and second loop intersect at a first line; the third and fourth loop intersect at a second line; and the first line and second line are perpendicular.
Regarding Claim 22,
The method of claim 21, further comprising: after determining the depth of the underground source; advancing the underground source to an advanced underground location; with the antenna assembly, determining the location of a fourth location and a fifth location, wherein the fourth location and the fifth location are characterized by the first and second conductive loops being balanced and, concurrently, the magnetic field measurements at the third and fourth conductive loops being balanced; moving the antenna assembly along a line between the fourth and fifth locations to a sixth location, the sixth location being directly above the advanced underground location; measuring the magnetic field at the sixth location with the antenna assembly; and determining a depth of the advanced underground location.

Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding Independent Claim 9,
A method comprising: 
generating a dipole magnetic field from an underground source; 
providing four conductive loops within the dipole magnetic field, wherein: 
the planes of first loop and second loop intersect at a first line; 
the planes of the third loop and the fourth loop intersect at a second line; and 
the first line and second line are perpendicular; and 
moving the four conductive loops to a first position within the dipole magnetic field at which: 
the magnetic field is balanced across the planes of the first loop and the second loop; and 
the magnetic field is balanced across the planes of the third loop and the fourth loop.
Regarding Claim 10,
The method of claim 9 further comprising orienting the antenna arrangement such that the planes in which the third and fourth conductive loops are situated are parallel to the length of the beacon.
Regarding Claim 11,
The method of claim 9 wherein the underground source comprises a beacon disposed at an end of a drill string.
Regarding Claim 12,
The method of claim 9, further comprising: moving the four conductive loops to a second position within the dipole magnetic field at which: the magnetic field is balanced across the planes of the first loop and the s second loop; and the magnetic field is balanced across the planes of the third loop and the fourth loop.
Regarding Claim 13,
The method of claim 12 further comprising: moving the four conductive loops along a line between the first position and the second position until detecting a third position at which the magnetic field is balanced across the planes of the first loop and the second loop; s using the four conductive loops, measuring the magnetic field at the third position; and determining a depth of the underground source.
Regarding Claim 14,
The method of claim 9 wherein the magnetic field is balanced across the planes of each of the first, second, third and fourth conductive loops at the first position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858